Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/US2018/067888 12/28/2018, which claims benefit of the provisional application 62/612,899 01/02/2018.  
2. 	Claims 1-19 are pending in the application.  
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					            3.1       Claims 1 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first 
           paragraph (pre-AIA ), because the specification does not reasonably provide enablement 
         for the instant  “CCR5 antagonist” without limitation (i.e., no named compounds), see line 
         3 in claim  1. The specification does not enable any person skilled in the art to which it 
         pertains, or with which it is most nearly connected, to make the invention commensurate 
         in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,

3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating neurological disorder using CCR5 antagonist, wherein the “CCR5 antagonist” is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Mankowski et al.  US 2014/0057940 A1. Mankowski et al.  ‘940 discloses a number of CCR5 antagonist selected fromaplaviroc , vicriviroc or maraviroc, see lines 1-7 in column 5.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “CCR5 antagonist” representing a number of compounds on page 3 of the specification. There is no data present in the instant specification for the instant “CCR5 antagonist” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “CCR5 antagonist” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any endocrine therapy compounds without limitation. There is no guidance or working examples present for constitutional any “CCR5 antagonist” without limitation for the instant invention. Incorporation of the limitation of the compound of “CCR5 antagonist” (i.e., claim 2) supported by the specification into claim 1 would overcome this rejection.
3.2 	Claims 1-3 and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating a neurological disorder” without limitation (i.e., no named disorder or disease), see claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,

4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1-3 and 8-19  is drawn to methods of use using  CCR5 antagonist for treating “a neurological disorder” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Mankowski et al.  US 2014/0057940 A1, which disclose methods of use for treating neurological disorders targeting chemokine receptor expression using a CCR5 antagonist, see columns 30-33.
The instant claimed invention is highly unpredictable as discussed below:

embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treating a neurological disorder” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating “a neurological disorder” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating “a neurological disorder” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a neurological disorder”  is treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a s neurological disorder” without limitation (i.e., no named disease or disorder). The “treating a neurological disorder”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of neurological disorder, see pages 1-3 of the specification.   There are no in vitro or in vivo working examples present for the “treating a neurological disorder” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat a neurological disorder” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a neurological disorder” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treatment of a neurological disorder” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent 
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-19 are rejected under 35 U.S.C. 103(a) as being  obvious over 
                      Mankowski et al.  US 2014/0057940 A1.
Applicants claim a   method for treating a neurological disorder in a subject, the method comprising administering to the subject in need of such treatment a composition comprising a therapeutically effective amount of a CCR5 antagonist, dependent claims 2-19 further limit the scope of methods, i.e., the CCR5 antagonist is selected fromm araviroc, aplaviroc, cenicriviroc, and vicriviroc, the disorders are Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies and multiple system atrophy in claims 2-11, administration strategy and dose  in claims 12-19.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Mankowski et al.  940 discloses methods of use for treating neurological disorders targeting chemokine receptor expression using a CCR5 antagonist.  The CCR5 antagonist is selected from aplaviroc, nifeviroc, vicriviroc (SCH-417690) and 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Mankowski et al.  940 is that the instant claims  are silent on the scope of CCR5 antagonists.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-19 prima facie obvious because one would be motivated to employ the methods of use of Mankowski et al.  940 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known methods of use of Mankowski et al.  940 would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REI TSANG SHIAO/


	
Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 19, 2022